Citation Nr: 0116299	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  97-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether a timely substantive appeal has been filed with 
respect to a claim regarding the proper evaluation for right 
knee chondromalacia from October 19, 1990.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating action 
of the White River Junction, Vermont Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection and assigned a 10 percent disability 
evaluation for chondromalacia, right knee, effective from 
January 28, 1991.  In December 1996, the effective date was 
changed to October 19, 1990.  

The Board remanded the case in June 2000.  In that decision, 
the Board noted that in January 1997, the veteran had filed a 
notice of disagreement (NOD) with regard to the effective 
date; however, a statement of the case (SOC) had not been 
issued.  The Board acknowledged that a December 1996 
supplemental statement of the case (SSOC) had addressed the 
effective date question; however, the Board pointed out that 
the NOD had not been filed until January 1997.  Thus, under 
the provisions of 38 U.S.C.A. § 7105 (West 1991), it was 
inappropriate to issue an SOC prior to receipt of the NOD.  
The RO was instructed to consider any evidence obtained since 
the January 1997 NOD with respect to the effective date 
assigned for the grant of service connection and, as 
appropriate, issue an SOC on that issue.  Manlicon v. West, 
12 Vet. App. 238 (1999).  It was further noted that the Board 
did not have jurisdiction over the earlier effective date 
question and that issue was to be returned to the Board if, 
and only if, the veteran filed a timely substantive appeal.

The RO issued a SOC on the effective date claim in September 
2000.  In correspondence accompanying the SOC, the veteran 
was informed that, to continue his appeal, he would need to 
file a formal appeal.  He was instructed to review the 
enclosed VA Form and read the instructions contained therein.  
Two statements were received from the veteran in January 
2001; however, neither statement was received within the time 
period necessary to be considered a timely substantive 
appeal.  Thus, the Board does not have jurisdiction over the 
effective date question and the issue presently before the 
Board is limited to that noted on the title page. 



FINDINGS OF FACT

1.  The veteran was notified on November 13, 1996 of a 
November 1996 rating action which granted service connection 
and assigned a 10 percent rating for right knee 
chondromalacia.  

2.  The veteran's notice of disagreement (NOD) with the 
November 1996 rating action was received in January 1997.  

3.  A statement of the case (SOC) as to the issue of the 
evaluation of the service-connected right knee disability was 
mailed to the veteran on January 27, 1997, and he was told of 
the need to perfect his appeal.  

4.  A substantive appeal as to the claim of entitlement to an 
increased rating for the right knee chondromalacia was not 
timely filed.  


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of the 
proper evaluation for right knee chondromalacia from October 
19, 1990.  38 U.S.C.A. §§ 7104, 7105(d)(3), 7108 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of the proper 
evaluation for right knee chondromalacia from October 19, 
1990.  38 U.S.C.A. § 7104.  Specifically, it must be 
determined whether the veteran filed a timely substantive 
appeal with regard to his claim.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2000).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2000).  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, in May 1996, the Board determined that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disability.  The case was then remanded to the RO for 
adjudication on a de novo basis.  Thereafter, as noted in the 
Introduction, the RO granted service connection in November 
1996.  In a 1996 letter informing the veteran of the award, 
the RO, in reliance on the now-invalidated United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) decision in Holland 
v. Brown, 9 Vet. App. 324 (1996), informed the veteran that 
if he did not submit a written statement expressing 
satisfaction with the decision within 30 days, his "appeal" 
would continue and a supplemental SOC would be issued.  

The veteran filed his NOD with regard to the November 1996 
rating decision in January 1997.  A supplemental SOC was 
issued later that month.  Neither the veteran nor his 
representative filed a timely substantive appeal within 60 
days of the January 1997 SOC or within one year of the 
November 13, 1996 notice letter.  

In the June 2000 remand, the veteran was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to his claim for an earlier effective date.  He was 
offered the opportunity to present any argument, evidence, or 
comment relevant to jurisdiction, or to request a hearing to 
present oral argument on the question of timeliness of the 
appeal.  

Two statements were received from the veteran in January 
2001; however, neither statement was relevant to the question 
of the timeliness of the substantive appeal.  

In this case, the RO provided notice of the rating action 
granting service connection and assigning a 10 percent rating 
for chondromalacia, right knee, in a November 13, 1996 
letter.  The veteran submitted a timely NOD with regard to 
the evaluation of his right knee disability.  The RO mailed 
an SOC to the veteran on January 27, 1997.  The time limit 
that governed filing of a substantive appeal was within 60 
days from the date of mailing of the SOC or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ended later.  38 C.F.R. § 20.302.  The 60 
day period expired on March 29, 1997, and the one-year period 
expired on November 13, 1997.  Thus, to be considered timely, 
a substantive appeal needed to have been filed by November 
13, 1997.  There was no correspondence received from the 
veteran or his representative within that time period.  
Therefore, a timely substantive appeal regarding the issue of 
the proper evaluation for right knee chondromalacia from 
October 19, 1990 was not filed, and the Board is without 
jurisdiction to adjudicate that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the June 2000 remand.  As 
such, the Board finds that he was afforded appropriate 
procedural protections to assure adequate notice and chance 
to be heard on that aspect of the claim.  

In reaching this decision the Board acknowledges that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), fundamentally changes the 
nature of VA's duty to inform and assist claimants with their 
claims.  The VCAA did not, however, modify or change the 
statutory standards governing the Board's jurisdiction.  As 
such, the VCAA has no application to the facts of this case.  
For regardless of whatever compelling facts the merits 
present they do not justify disregarding the dictates of the 
governing procedural rule.  For as Supreme Court Justice 
Antonin Scalia pointed out when writing for the court of 
appeals, a lack of jurisdiction means "an inability to act, 
not merely in unappealing cases, but in compelling cases as 
well."  National Black Media Coalition v. Federal 
Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).

The claim is dismissed.


ORDER

The appeal regarding the issue of the proper evaluation for 
right knee chondromalacia from October 19, 1990 was not 
perfected in a timely manner, and the claim is dismissed for 
lack of jurisdiction. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

